IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JAMES TOWER,1                            §
                                             §   No. 447, 2017
          Petitioner Below-                  §
          Appellant,                         §
                                             §
          v.                                 §   Court Below—Family Court
                                             §   of the State of Delaware
    JANET FORRESTER,                         §
                                             §   File No. CN14-04728
          Respondent Below-                  §   Petition No. 17-07446
          Appellee.                          §

                               Submitted: February 15, 2018
                               Decided:   February 21, 2018

                                          ORDER

         The Court issued a notice to the appellant to show cause why this appeal

should not be dismissed for the appellant’s failure to file his opening brief and

appendix. The appellant was served with the notice to show cause on February 5,

2018. He failed to respond within the required ten-day period. Thus, dismissal of

this appeal is deemed to be unopposed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                                    BY THE COURT:
                                                    /s/ Leo E. Strine, Jr.
                                                    Chief Justice

1
    The Court assigned pseudonyms to the parties under Supreme Court Rule 7(d).